DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) filed 08/13/2021 is acknowledged.
The status of the claims stands as follows:
Allowed claims: 23-46

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims as presently written requiring the steviol glycoside to be present in an amorphous, spray-dried form overcome the previous prior art rejections in view of Fosdick et al., which teaches that the highly-soluble form of the steviol glycoside is a crystal form ([0007]).
Further, as discussed in the allowance of parent application 16/278271, which issued as U.S. Patent No. 10,561,165, the present claims require the claimed steviol glycoside compositions to have a solubility that is greater than or equal to 10g/100g water or water/alcohol solution. The claimed stability requirement cannot be said to be an inherent attribute that necessarily materializes for all steviol glycoside mixtures that fall within the scope of the claims, as shown in Table 2 of the present specification ([0213]-[0214]). As such, the claimed compositions comprising particular mixtures of steviol glycosides and having a specific solubility and stability are considered to be novel and non-obvious over the disclosure of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793